Exhibit 10.04

 

First Amendment

To

Amended and Restated Employment Agreement

 

This FIRST AMENDMENT (this “Amendment”), effective as of December 15, 2008,
amends that certain Amended and Restated Employment Agreement, dated as of
July 1, 2007 (the “Agreement”), by and between Entercom Communications Corp., a
Pennsylvania corporation (“Employer” or the “Company”) and Joseph M. Field
(“Executive”).

 

R E C I T A L S

 

WHEREAS, the parties have determined to make certain amendments to the Agreement
as set forth herein with the intent to conform the Agreement to the requirements
of Section 409A of the Internal Revenue Service Code of 1986, as amended (the
“Code”).

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the premises, the mutual promises
hereinafter set forth, and other good and valuable consideration had and
received, the parties hereto, intending to be legally bound, hereby agree as
follows:

 


1.                                       AMENDMENTS.


 


A.                                       SECTION 5 OF THE AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING AT THE END THEREOF:


 

“The reimbursement of any business expense shall be made no later than
December 31 of the year following the year in which the expense was incurred. 
The amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year.”

 


B.                                      SECTION 10.1 OF THE AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING AT THE END THEREOF:


 

“Such amount shall be payable as soon as reasonably practicable following, and
in no event later than two and one-half (2 ½) months following, the end of the
year in which Executive’s employment is terminated as a result of Executive’s
death or Disability.”

 


C.                                       SECTION 10.5 OF THE AGREEMENT IS HEREBY
AMENDED IN ITS ENTIRETY TO READ:


 

“10.5.                          Section 409A.

 

10.5.1.               Notwithstanding any provision to the contrary in the
Agreement, in order to be eligible to receive any termination benefits under
this Agreement that are deemed deferred compensation subject to Section 409A of
the Code, the Executive’s

 

--------------------------------------------------------------------------------


 

termination of employment must constitute a “separation from service” within the
meaning of Treas. Reg. Section 1.409A-1(h) (a “Separation from Service”).

 

10.5.2                  Notwithstanding anything herein to the contrary, if the
Executive is deemed at the time of his termination of employment with the
Company to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, then to the extent delayed commencement of any portion of the
termination benefits to which Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination
benefits shall not be provided to Executive prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service with the Company or (ii) the date of Executive’s death. 
Upon the earlier of such dates, all payments deferred pursuant to this
Section 10.5.2 shall be paid in a lump sum to the Executive, and any remaining
payments due under the Agreement shall be paid as otherwise provided herein. The
determination of whether the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his Separation from
Service shall be made by the Company in accordance with the terms of
Section 409A of the Code and applicable guidance thereunder (including without
limitation Treas. Reg. Section 1.409A-1(i) and any successor provision
thereto).  Notwithstanding the foregoing or any other provisions of this
Agreement, the Company and Executive agree that, for purposes of the limitations
on nonqualified deferred compensation under Section 409A of the Code, each
payment of compensation under this Agreement shall be treated as a right to
receive a series separate and distinct payments of compensation for purposes of
applying the Section 409A of the Code.

 

10.5.3                   The Company and Executive acknowledge and agree that,
to the extent applicable, this Agreement shall be interpreted in accordance
with, and the parties agree to use their best efforts to achieve timely
compliance with, Section 409A of the Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder (“Section 409A”),
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.  Notwithstanding any provision of this
Agreement to the contrary, in the event that the Company determines that any
compensation or benefits payable or provided under this Agreement may be subject
to Section 409A, the Company may adopt such limited amendments to this Agreement
and appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Company reasonably determines are necessary or
appropriate to (a) exempt the compensation and benefits payable under this
Agreement from Section 409A and/or preserve the intended tax treatment of the
compensation and benefits provided with respect to this Agreement or (b) comply
with the requirements of Section 409A. The Company shall consult with Executive
in good faith regarding the implementation of the provisions of this
Section 10.5.”

 


D.                                      SECTION 11.2 OF THE AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


THE FOLLOWING IS INSERTED TO THE END OF THE FOURTH SENTENCE:


 


“AND IN ANY EVENT BY NO LATER THAN THE LAST DAY OF THE TAXABLE YEAR OF THE
EXECUTIVE FOLLOWING THE TAXABLE YEAR IN WHICH THE RELATED TAXES MUST BE REMITTED
TO THE RELEVANT TAXING AUTHORITIES”; AND

 

2

--------------------------------------------------------------------------------


 

The following is inserted to the end of Section 11.2:

 

“Provided, however, that in no event shall any Underpayment be made later than
the last day of the taxable year of the Executive following the taxable year in
which the related taxes must be remitted to the relevant taxing authorities.”

 


2.                                       EFFECT OF AMENDMENT.  EXCEPT AS
EXPRESSLY MODIFIED AND AMENDED HEREIN, ALL OF THE TERMS, CONDITIONS AND
PROVISIONS OF THE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND UNCHANGED.


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

“EXECUTIVE”

 

 

 

 

 

 

 

 

  /Joseph M. Field/

 

12/1/08

Joseph M. Field

 

Date

 

 

 

“EMPLOYER”

 

 

 

 

 

Entercom Communications Corp.,

 

 

a Pennsylvania corporation

 

 

 

 

 

 

 

 

By:

  /John C. Donlevie/

 

12/15/08

 

John C. Donlevie

 

Date

 

Executive Vice President
and Secretary

 

 

 

3

--------------------------------------------------------------------------------